WONDER AUTO LIMITED
No. 56 Lingxi Street
Taihe District
Jinzhou City, Liaoning
People’s Republic of China, 121013
(86) 0416-5186632
 
June 21, 2006
 
By Hand Delivery
Qingjie Zhao


Dear Mr. Zhao:
 
The purpose of this letter agreement (the “Agreement”) is to confirm your
employment arrangement with WONDER AUTO LIMITED (the “Company”), on the
following terms and conditions:
 
1.  Duties. You will be employed as the Chief Executive Officer and Director,
subject to the supervision of the board of directors. Your duties will include,
but not be limited to, developing and implementing the overall strategic
direction of the Company and implementing the Company’s business plan as the
most senior executive officer of the Company. You shall devote your entire
business time, energies, attention and abilities to the business of Company
unless otherwise authorized by the board of directors. During your employment by
Company, you shall not engage in any activity or have any business interest
which in any manner interferes with the proper performance of your duties,
conflicts with the interest of Company or brings into disrepute the business
reputation of Company.
 
2.  Salary. Your salary will be at the rate of Ninety Thousand Dollars ($90,000)
per year, to be paid in monthly installments or otherwise in accordance with
Company’s normal payroll practices.
 
3.  Bonus. You shall be eligible for a bonus, which will be payable in the sole
discretion of Company based upon your performance and the Company’s performance
during any year of your employment with the Company.
 
4.  Term of Employment. You will be an employee-at-will. This means that either
you or Company may end your employment at any time, with or without cause, and
with or without notice.
 
5.  Vacation. You shall be entitled to twenty paid vacation days. You may not
take more than 10 vacation days consecutively. Vacation days will not be carried
over to future years of employment.
 
6.  Incentive and Other Plans. You will be entitled to participate in such
pension, 401(k), major medical, life insurance and other plans and benefit
programs as may be made available from time to time to employees of Company
having responsibilities comparable to yours and under the terms of which you are
eligible to participate.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  Company Policies. You shall at all times be subject to and comply with
policies, rules and procedures of Company then in effect, including without
limitation with respect to hours of work, holidays, vacation and sick leave and
pay, conflict of interest, improper payments, political contributions and
payments to government officials.
 
8.  Patents. You hereby assign to Company all rights to any inventions,
techniques, processes, concepts, ideas, programs, source codes, formulae,
research and development and marketing plans, whether or not patentable or
copyrightable, made, conceived or reduced to practice by you during the course
of your employment by Company.
 
9.  Covenants. During your employment by Company and at all times thereafter,
you shall not (a) disrupt, disparage, impair or interfere with the business of
Company or (b) disclose to anyone else, directly or indirectly, any proprietary
or business sensitive information concerning the business of Company or use, or
permit or assist, by acquiescence or otherwise, anyone else to use, directly or
indirectly, any such information. Such information shall include all information
to the extent not generally known to the public which, if released to
unauthorized persons, could be detrimental to the reputation or business
interests of Company or parties with which Company contracts or which would
permit such person to benefit improperly.
 
10.  Company Property. Upon termination of your employment for any reason, you
shall promptly deliver to Company all property belonging to Company and shall
not retain any copies of any correspondence, reports, lists or other documents
relating in any way to the affairs of Company or its clients.
 
11.  Non-Solicitation. During the term of your employment by Company and for a
period of twelve months following the termination of your employment, whether
voluntary or involuntary, you shall not, directly or indirectly:
 
(a)  solicit customers or business patronage which results in competition with
the business of Company or any of its affiliates, or
 
(b)  approach or attempt to induce any person who is then in the employ of
Company to leave the employ of Company or employ or attempt to employ any person
who was in the employ of Company at any time during the prior twelve months.
 
12.  Notices.All notices hereunder shall be to the parties’ addresses set forth
above for the Company and on the Signature Page for you, in writing and given by
registered or certified mail, return receipt requested, postage and registration
fees prepaid, and shall be deemed given when so mailed. The addresses set forth
herein may be changed by notice given in the manner set forth in this Section.
 
13.  Miscellaneous. This Agreement (a) shall be governed by, and construed in
accordance with, the laws of the British Virgin Islands, without regard for the
conflict of laws principles thereof, (b) shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective heirs, legal
representatives and assigns, (c) may not be changed orally but only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, notification or discharge is sought, and (d) contains the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, oral or written, between the parties
hereto. The invalidity of all or any part of any section of this Agreement shall
not render invalid the remainder of this Agreement. If any provision of this
Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.
 
 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
WONDER AUTO LIMITED
 
By:/s/ Qingjie Zhao
Name: Qingjie Zhao
Title: CEO and Chairman


 
ACCEPTED AND AGREED TO
AS OF THE DATE FIRST ABOVE
WRITTEN:




/s/ Qingjie Zhao
QINGJIE ZHAO


Address:


c/o Wonder Auto Limited
No. 56 Lingxi Street
Taihe District
Jinzhou City, Liaoning
People’s Republic of China, 121013
 
 
 

--------------------------------------------------------------------------------

 
 